In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-72V
                                        UNPUBLISHED


    DEBRA S. DEYOUNG,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: August 4, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Glen H. Sturtevant, Jr., Rawls Law Group (Richmond), Richmond, VA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On January 23, 2020, Debra S. DeYoung filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered shoulder injuries related to vaccine
administration (SIRVA) resulting from an influenza (flu) vaccination that was administered
to her on October 3, 2019. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On July 27, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Respondent determined that “[P]etitioner’s medical course is consistent with SIRVA as
defined by the Vaccine Injury Table and corresponding Qualifications and Aids to

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Interpretation.” Id. at 6. Specifically, Respondent found that “[P]etitioner had no pre-
vaccination history of pain, inflammation, or dysfunction of her right shoulder; pain
occurred within 48 hours after receipt of an intramuscular vaccination; pain and reduced
range of motion were limited to the shoulder in which the vaccine was administered; and
no other condition or abnormality, such as brachial neuritis, has been identified to explain
petitioner’s shoulder pain . . . . Additionally, based on the medical records outlined above,
petitioner suffered the residual effects of her condition for more than six months.” Id.
(citations omitted). Respondent concluded that Petitioner has satisfied all legal
perquisites for compensation under the Act. Id. Respondent further agrees that that the
scope of damages to be awarded is limited to Petitioner’s right SIRVA and its related
sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2